Name: Commission Regulation (EC) No 1461/98 of 8 July 1998 amending Regulation (EC) No 2645/97 increasing to 210 300 tonnes the quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: trade;  Europe;  trade policy;  cooperation policy;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 9. 7. 98L 193/22 COMMISSION REGULATION (EC) No 1461/98 of 8 July 1998 amending Regulation (EC) No 2645/97 increasing to 210 300 tonnes the quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131/93 (3), as last amended by Regulation (EC) No 2193/96 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas Commission Regulation (EC) No 2645/97 (5), as last amended by Regulation (EC) No 1070/98 (6), opened a standing invitation to tender for the export of 171 019 tonnes of maize held by the Austrian intervention agency to be exported to all third countries; whereas Austria informed the Commission of the intention of its inter- vention agency to increase by 39 281 tonnes the quantity for which a standing invitation to tender for export has been opened; whereas the total quantity of maize held by the Austrian intervention agency for which a standing invitation to tender for export has been opened should be increased to 210 300 tonnes; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quant- ities in store; whereas Annex I to Regulation (EC) No 2645/97 must therefore be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2645/97 is hereby amended as follows: 1. Article 2 is replaced by the following: Article 2 1. The invitation to tender shall cover a maximum of 210 300 tonnes of maize to be exported to all third countries. 2. The regions in which the 210 300 tonnes of maize are stored are stated in Annex I to this Regula- tion.'; 2. Annex I is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1. 7. 1992, p. 21. (2) OJ L 126, 24. 5. 1996, p. 37. (3) OJ L 191, 31. 7. 1993, p. 76. (4) OJ L 293, 16. 11. 1996, p. 1. (5) OJ L 356, 31. 12. 1997, p. 36. (6) OJ L 153, 27. 5. 1998, p. 15. EN Official Journal of the European Communities9. 7. 98 L 193/23 ANNEX ANNEX I (tonnes) Place of storage Quantity NiederÃ ¶sterreich/nÃ ¶rdliches Burgenland 84 037 Steiermark/sÃ ¼dliches Burgenland 63 888 KÃ ¤rnten 12 196 OberÃ ¶sterreich 50 179'